Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2020 has been entered.
 DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 has been amended to recite “the one or more gap compensating portion is not provided in any other area than the area” is not supported in the specification.  Negative limitations need specific support in the specification.  MPEP 2173.05(i) states that “Any negative limitation or exclusionary proviso must have basis in the original disclosure” and that “The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement”. In this case, the Applicant’s recitation of “the one or more gap compensating portion is not provided in any other area than the area” is a negative limitation. However, as stated above “the mere absence of a positive recitation is not basis for an exclusion”. Therefore the limitation of “the one or more gap compensating portion is not provided in any other area than the area” does not comply with the written description requirement, and is considered new matter.
Claims 10-13 are rejected based on their dependency on claim 9.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 14-16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the at least one or more gap compensating portion and the one or more interference avoiding portion are provided on the orbiting wrap”, however, this claim limitation is indefinite, since how can the at least one or more gap compensating portion and the one or more interference avoiding portion both be on the same wrap, since claim 1 already limited “wherein one or more gap compensating portion projects from one surface of one of the fixed wrap or the orbiting wrap toward one surface of the other of the fixed wrap or the orbiting wrap, wherein one or more interference avoiding portion is recessed on one surface of other of the fixed wrap or the orbiting wrap”.
Claim 14 recites “wherein one or more interference avoiding portion is recessed on one surface of one of the fixed wrap or the orbiting wrap, and wherein the one or more interference avoiding portion is provided in an area facing an end point of the fixed wrap”, which is indefinite due to claim 1 recites that “wherein one or more gap compensating portion projects from one surface of one of the fixed wrap or the orbiting wrap toward one surface of the other of the fixed wrap or the orbiting wrap, wherein one 
Claims 15, 16, 19, and 20 are rejected by virtue of their dependence on claim 14.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites “the at least one or more gap compensating portion and the one or more interference avoiding portion are provided on the orbiting wrap”, however, this undoes the claim limitation disclosed in claim 1 that recites that “wherein one or more gap compensating portion projects from one surface of one of the fixed wrap or the orbiting wrap toward one surface of the other of the fixed wrap or the orbiting wrap, wherein one or more interference avoiding portion is recessed on one surface of other of the fixed wrap or the orbiting wrap”.   Claim 2 does not .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over BONNEFOI (U.S. Patent 9,657,738 B2) in view of SUEFUJI (U.S. Patent Publication US 2004/0062671 A1) .
Regarding claim 1, BONNEFOI discloses:  a scroll compressor (see Figure 1, Abstract), comprising: 
a casing (2); 
a drive motor (19, 21, 22) located within the casing (see Figure 1), 
a rotational shaft (18) connected to the drive motor (see Figure 1, Column 6, lines 53-62), the rotational shaft having an eccentric portion (28) (see Figures 1 and 2, Column 7, lines 6-15); 
a frame (4) configured to receive the rotational shaft to support the rotational shaft (see Figure 1), the rotational shaft extending through the frame (see Figure 1); 

an orbiting scroll (7) configured to be connected to the eccentric portion of the rotational shaft (see Figure 1, Column 6, line 34-62), the orbiting scroll having an orbiting wrap configured to engage the fixed wrap (see Figure 1, Column 6, lines 34-52).
However, BONNEFOI fails to disclose one or more gap compensating portion projects from one surface of one of the fixed wrap or the orbiting wrap toward one surface of the other of the fixed wrap or the orbiting wrap, wherein one or more interference avoiding portion is recessed on one surface of other of the fixed wrap or the orbiting wrap, and wherein the one or more gap compensating portion and the one or more interference avoiding portion are arranged so that they do not face each other in a direction toward the rotational shaft.  
Regarding claim 1, SUEFUJI teaches:  a scroll compressor (see Figure 1, ¶0001), comprising: a rotational shaft (8), the rotational shaft having an eccentric portion (8a) (see Figure 1, ¶0058); a fixed scroll (1, 41) having a fixed wrap (3); and an orbiting scroll (10, 46) configured to be connected to the eccentric portion of the rotational shaft (see Figure 1), the orbiting scroll having an orbiting wrap (12, 46) configured to engage the fixed wrap (see Figures 1 and 7), wherein one or more gap compensating portion (14A, 14B, 18, 48) projects from one surface of one of the fixed wrap or the orbiting wrap (see Figures 2-5, 6B, and 7, which shows the orbiting scroll (12, 46) having the one or more gap compensating portion) toward one surface of the other of the fixed wrap or the orbiting wrap (see Figures 2-5, 6B, and 7), wherein one or more interference avoiding portion (between (45)) (the one or more interference avoiding 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have one or more gap compensating portion projects from one surface of one of the fixed wrap or the orbiting wrap toward one surface of the other of the fixed wrap or the orbiting wrap, wherein one or more interference avoiding portion is recessed on one surface of other of the fixed wrap or the orbiting wrap, and wherein the one or more gap compensating portion and the one or more interference avoiding portion are arranged so that they do not face each other in a direction toward the rotational shaft in the scroll compressor of BONNEFOI, in order to improve efficiency by increasing the hermeticity in the compression chambers, with improved strength, preventing power loss, and reduced noise (see ¶0004 and ¶0013-¶0015 of SUEFUJI).
Regarding claim 3, SUEFUJI further teaches:  one or more interference avoiding portion and one or more gap compensating portion are formed at one side area based on a line that connects a start point at an outer end of the fixed wrap or the orbiting wrap and a center of each scroll (see Figure 7).  
claim 4, SUEFUJI further teaches:  one or more interference avoiding portion and the one or more gap compensating portion are formed at an area at which an end point of the fixed wrap is located (see Figure 7).  
Regarding claim 5, SUEFUJI further teaches:  the one or more interference avoiding portion is formed as a recess on the sidewall surface of the fixed wrap or the orbiting wrap (see Figure 7), and the one or more gap compensating portion is formed as a protrusion on the sidewall surface of the fixed wrap or the orbiting wrap (see Figure 7).  
Regarding claim 6, SUEFUJI further teaches:  the recess and the protrusion is formed to be more than about 50% of a highest interference height or a highest gap height of each section (see Figures 4 and 6B).  
Regarding claim 7, SUEFUJI further teaches:  the one or more gap compensating portion and the one or more interference avoiding portion are spaced apart from each other (since SUEFUJI teaches multiple gap compensating portions and multiple interference avoiding portions, the gap compensating portions that are near the suction port are spaced apart from the inference avoiding portions that are located near the discharge port, and therefore, meets the claimed limitation.  In addition SUEFUJI meets the claimed limitation since the gap compensating portion is located on the orbiting scroll and the interference avoiding portion are located on the fixed scroll and they do not face each other, and therefore, are consider to be spaced apart from each other).  
claim 8, BONNEFOI further discloses:  the orbiting scroll is coupled in a manner that the eccentric portion of the rotational shaft that orbits the orbiting scroll overlaps the orbiting wrap in a radial direction (see Figure 1).  
Regarding claim 9, BONNEFOI discloses:  a scroll compressor (see Figure 1, Abstract), comprising: 
a casing (2); 
a motor (19, 21, 22) disposed within an inner space of the casing (see Figure 1), 
a frame (4) fixedly coupled to the inner space of the casing (see Figure 1);
a fixed scroll (5) fixedly coupled to the frame (see Figure 1) and having a fixed wrap (12) and a suction port provided to allow a fluid to flow in therethrough (having a suction port is an inherent feature of a scroll compressor in order to allow the working fluid to enter between the scroll wraps, so that the fluid is compressed);
an orbiting scroll (7) located between the frame and the fixed scroll (see Figure 1) and having an orbiting wrap (15) engaged with the fixed wrap to compress the fluid (see Figure 1, Column 6, lines 34-52), wherein the orbiting scroll performs an orbiting motion (see Figure 1, Column 6. lines 34-53);
a rotational shaft (18) coupled to the orbiting scroll (see Figure 1, Column 6, lines 53-62) and having an eccentric portion (28) (see Figures 1 and 2, Column 7, lines 6-15) eccentrically coupled to the orbiting scroll (see Figure 1), wherein the eccentric portion overlaps the orbiting wrap in a radial direction (see Figure 1).
However, BONNEFOI fails to disclose one or more gap compensating portion projects from one surface of one of the fixed wrap or the orbiting wrap toward one surface of the other of the fixed wrap or the orbiting wrap, wherein the one or more gap 
  Regarding claim 9, SUEFUJI teaches:  a scroll compressor (see Figure 1, ¶0001), comprising: a rotational shaft (8), the rotational shaft having an eccentric portion (8a) (see Figure 1, ¶0058); a fixed scroll (1) having a fixed wrap (3); and an orbiting scroll (10) configured to be connected to the eccentric portion of the rotational shaft (see Figure 1), the orbiting scroll having an orbiting wrap (12) configured to engage the fixed wrap (see Figure 1), wherein one or more gap compensating portion (14A, 14B, 18) from one surface of one of the fixed wrap or the orbiting wrap toward one surface of the other of the fixed wrap or the orbiting wrap (see Figures 2-5, 6B, and 7), wherein the one or more gap compensating portion is disposed in an area corresponding to an angle from the suction port to an end point of the fixed wrap based on the rotational shaft (see Figures 2-5, 6B, and 7) (the area is disclosed to be an angle from the suction port to an end point of the fixed wrap based on the rotational shaft, however, the claim is interpreted broadly.  This location can include anywhere from the suction port to the end point (i.e. discharge location), and therefore, any location on the fixed scroll wrap meets this claim limitation), and wherein the one or more gap compensating portion is not provided in any other area than the area (since the area is disclosed to be an angle from the suction port to an end point (i.e. near the discharge location) of the fixed wrap based on the rotational shaft, this would mean that any location on the orbiting or fixed scroll wrap meets this claim limitation.  There is no location in Figures 2-5, 6B, and 7 that is provided in any other area than the area).

Regarding claim 10, SUEFUJI further teaches:  the one or more gap compensating portion is disposed in a region corresponding to a direction from the rotational shaft toward the end point of the fixed wrap (see Figures 2, 3, and 7).  
Regarding claim 11, SUEFUJI further teaches:  one or more gap compensating portion is disposed on the orbiting wrap (see Figures 2-4).  
Regarding claim 17, SUEFUJI further teaches:  the one or more gap compensating portion and the one or more interference avoiding portion is formed at one side area based on a line that connects a start point at an outer end of the fixed wrap or the orbiting wrap and a center of each scroll (see Figures 2, 3, and 7, which shows that the one or more gap compensating portion and the one or more interference avoiding portion are formed in this area).  

claim 18, SUEFUJI further teaches:  the one or more gap compensating portion and the one or more interference avoiding portion are formed at an area at which the end point of Serial No. 15/956,970Docket No. LGE-0248.01the fixed wrap is located (see Figure 7).  
Claims 1, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over BONNEFOI (U.S. Patent 9,657,738 B2) in view of SUEFUJI (U.S. Patent Publication US 2004/0062671 A1) .  The interpretation of the gap compensating portion and the interference avoiding portion has changed to what spiral wrap meets the claimed limitation in claim 1, which claims 14, 15, and 20 depend on this interpretation of claim 1.
Regarding claim 1, BONNEFOI discloses:  a scroll compressor (see Figure 1, Abstract), comprising: 
a casing (2); 
a drive motor (19, 21, 22) located within the casing (see Figure 1), 
a rotational shaft (18) connected to the drive motor (see Figure 1, Column 6, lines 53-62), the rotational shaft having an eccentric portion (28) (see Figures 1 and 2, Column 7, lines 6-15); 
a frame (4) configured to receive the rotational shaft to support the rotational shaft (see Figure 1), the rotational shaft extending through the frame (see Figure 1); 
a fixed scroll (5) having a fixed wrap (12), the rotational shaft extending through the fixed scroll (see Figure 1); and 
an orbiting scroll (7) configured to be connected to the eccentric portion of the rotational shaft (see Figure 1, Column 6, line 34-62), the orbiting scroll having an orbiting wrap configured to engage the fixed wrap (see Figure 1, Column 6, lines 34-52).

Regarding claim 1, SUEFUJI teaches:  a scroll compressor (see Figure 1, ¶0001), comprising: a rotational shaft (8), the rotational shaft having an eccentric portion (8a) (see Figure 1, ¶0058); a fixed scroll (1, 41) having a fixed wrap (3); and an orbiting scroll (10, 46) configured to be connected to the eccentric portion of the rotational shaft (see Figure 1), the orbiting scroll having an orbiting wrap (12, 46) configured to engage the fixed wrap (see Figures 1 and 7), wherein one or more gap compensating portion (45) projects from one surface of one of the fixed wrap or the orbiting wrap (see Figure 7, which shows the fixed scroll (41) having the one or more gap compensating portion) toward one surface of the other of the fixed wrap or the orbiting wrap (see Figure 7), wherein one or more interference avoiding portion (between (48)) (the one or more interference avoiding portions avoids interference since it is recessed below (48)) is recessed on one surface of other of the fixed wrap or the orbiting wrap (see Figures 2-5, 6B, and 7, which shows the orbiting scroll (12, 46) has the one or more interference avoiding portions being located on the orbiting scroll), and wherein the one or more gap compensating portion and the one or more interference avoiding portion are arranged so that they do not face each other in a direction toward the rotational shaft ((see Figure 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have one or more gap compensating portion projects from one surface of one of the fixed wrap or the orbiting wrap toward one surface of the other of the fixed wrap or the orbiting wrap, wherein one or more interference avoiding portion is recessed on one surface of other of the fixed wrap or the orbiting wrap, and wherein the one or more gap compensating portion and the one or more interference avoiding portion are arranged so that they do not face each other in a direction toward the rotational shaft in the scroll compressor of BONNEFOI, in order to improve efficiency by increasing the hermeticity in the compression chambers, with improved strength, preventing power loss, and reduced noise (see ¶0004 and ¶0013-¶0015 of SUEFUJI).
Regarding claim 14, SUEFUJI further teaches:  one or more interference avoiding portion is recessed on one surface of one of the fixed wrap or the orbiting wrap (see Figure 7), wherein the one or more interference avoiding portion is provided in an area facing an end point of the fixed wrap (see Figure 7, which shows one or more interference avoiding portion is provided in an area facing an end point of the fixed wrap).  
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have one or more interference avoiding portion is recessed on one surface of one of the fixed wrap or the orbiting wrap, wherein the one or more interference avoiding portion is provided in an area facing an end point of the 
Regarding claim 15, SUEFUJI further teaches:  the one or more interference avoiding portion is provided on the orbiting wrap and faces the end point of the fixed wrap (see Figures 2-4 and 7).  
Regarding claim 16, SUEFUJI further teaches:  the one or more interference avoiding portion is recessed on the orbiting wrap and spaced apart from the end point of the fixed wrap (see Figures 2-4 and 7, where there are one or more interference avoiding portion that are spaced apart from the end point of the fixed wrap, such as the interference avoiding portions located at the inlet/start end and discharge end of the fixed wrap).  
Regarding claim 20, SUEFUJI further teaches:  the interference avoiding portion faces the free end at the end point of the fixed wrap (see Figures 2, 3, and 7).
Claims 12, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the modified scroll compressor of BONNEFOI/ SUEFUJI as applied to claims 10 and 14 above, and further in view of PROTOS (U.S. Patent 5,591,022).
The modified scroll compressor of BONNEFOI/ SUEFUJI discloses the claimed invention as discussed above, however, fails to disclose the end point of the fixed wrap is thicker than other portions of the fixed wrap. 
Regarding claims 12 and 19, PROTOS teaches: the end point of the fixed wrap is thicker than other portions of the fixed wrap (see Figures 3-14).

Regarding claim 13, BONNEFOI further discloses:  the orbiting scroll is coupled in a manner that the eccentric portion of the rotational shaft that orbits the orbiting scroll overlaps the orbiting wrap in a radial direction (see Figure 1).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 9,951,773 B2 in view of BONNEFOI (U.S. Patent 9,657,738 B2).  Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim recites the limitations in U.S. Patent No. 9,951,773 B2 in claim 9, except for the frame located below the drive .
Regarding claim 1, BONNEFOI teaches:  the frame (8) located below the drive motor (19), the frame configured to receive the rotation shaft (18, 26, 27, 28) to support the rotation shaft (see Figure 1), the shaft extending through the frame (see Figure 1); and a fixed scroll (5) located below the frame (see Figure 1), the shaft extending through the fixed scroll (see Figure 1).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the frame located below the drive motor, the frame configured to receive the rotation shaft to support the rotation shaft, the shaft extending through the frame; and a fixed scroll located below the frame, the shaft extending through the fixed scroll in the scroll compressor of U.S. Patent No. 9,951,773 B2, since utilizing well-known scroll configurations (i.e. the frame located below the drive motor, the frame configured to receive the rotation shaft to support the rotation shaft, the shaft extending through the frame; and a fixed scroll located below the frame, the shaft extending through the fixed scroll) as taught by BONNEFOI requires only routine skill in the art and produces predictable results (i.e. the ability to pump oil and lubricate the components of the scroll compressor easier, due to reducing the distance the oil has to 
	With regards to the claim limitation directed to “the one or more gap compensation portion projects from one surface of one of the fixed wrap or the orbiting wrap toward one surface of the other of the fixed wrap or the orbiting wrap, wherein one or more interference avoiding portion is recessed on one surface of other of the fixed wrap or the orbiting wrap”, U.S. Patent No. 9,951,773 B2 discloses that the one or more gap compensation portion projects from one surface of one of the fixed wrap or the orbiting wrap toward one surface of the other of the fixed wrap or the orbiting wrap, wherein one or more interference avoiding portion is recessed on one surface of the fixed wrap or the orbiting wrap, where it the combination as claimed is an obvious claim combination.  The specification does not disclose the criticality of this amended claim limitation, as well as, Figure 7 enlarges these elements that are both located on the orbiting scroll.
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the one or more gap compensation portion projects from one surface of one of the fixed wrap or the orbiting wrap toward one surface of the other of the fixed wrap or the orbiting wrap, wherein one or more interference avoiding portion is recessed on one surface of other of the fixed wrap or the orbiting wrap in the scroll compressor of U.S. Patent No. 9,951,773 B2, since choosing from a finite number of identified, predictable solutions requires only routine skill in the art and would have yielded predicable results.  Furthermore, the applicant has not disclosed in the .
Claims 1-8 are each rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7/6/5/1 of U.S. Patent No. 9,951,773 B2 in view of BONNEFOI (U.S. Patent 9,657,738 B2).  Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim recites the limitations in U.S. Patent No. 9,951,773 B2 in claim 7/6/5/1, except for a casing; drive motor located within the casing, a rotational shaft connected to the drive motor, the frame configured to receive the rotational shaft to support the rotational shaft, the rotational shaft extending through the frame; and the rotational shaft extending through the fixed scroll, and specifically that the one or more gap compensation portion projects from one surface of one of the fixed wrap or the orbiting wrap toward one surface of the other of the fixed wrap or the orbiting wrap, wherein one or more interference avoiding portion is recessed on one surface of other of the fixed wrap or the orbiting wrap.
Regarding claims 1-8, BONNEFOI teaches:  a casing (2); drive motor (19, 21, 22) located within the casing (see Figure 1), a rotational shaft (18, 26, 27, 28) connected to the drive motor (see Figure 1), the frame (8) located below the drive motor (19), the frame configured to receive the rotational shaft (18, 26, 27, 28) to support the rotational shaft (see Figure 1), the shaft extending through the frame (see Figure 1); and a fixed scroll (5) (see Figure 1), the shaft extending through the fixed scroll (see Figure 1); and an orbiting scroll (7, 15) (see Figure 1).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have a casing; drive motor located within the casing, a 
	With regards to the claim limitation directed to “the one or more gap compensation portion projects from one surface of one of the fixed wrap or the orbiting wrap toward one surface of the other of the fixed wrap or the orbiting wrap, wherein one or more interference avoiding portion is recessed on one surface of other of the fixed wrap or the orbiting wrap”, U.S. Patent No. 9,951,773 B2 discloses that the one or more gap compensation portion projects from one surface of one of the fixed wrap or the orbiting wrap toward one surface of the other of the fixed wrap or the orbiting wrap, wherein one or more interference avoiding portion is recessed on one surface of the fixed wrap or the orbiting wrap, where it the combination as claimed is an obvious claim combination.  The specification does not disclose the criticality of this amended claim limitation, as well as, Figure 7 enlarges these elements that are both located on the orbiting scroll.

Claims 9, 10, 11, and 13 are each rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 8-10 of U.S. Patent No. 9,951,773 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim recites the limitations in U.S. Patent No. 9,951,773 B2 in independent claim 8, except for a suction port provided to allow a fluid to flow in therethrough.  It is noted that the limitation directed to wherein the one or more gap compensating portion is not provided in any other area than the area, is met by U.S. Patent No. 9,951,773 B2 since the claims are silent to this limitation, and therefore, meets the negative limitations.  It is also noted that the limitation directed to the one or more gap compensating portion is disposed in an area corresponding to an angle from the suction port to an end point is given little weight.  The location of the gap compensating portion only has to be located on the fixed scroll or the orbiting scroll to meet this limitation (since the claim limitation is interpreted that it is located at an angle 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have a suction port provided to allow a fluid to flow in therethrough in the scroll compressor of U.S. Patent No. 9,951,773 B2, in order to provide the working fluid to be compressed.  Having a suction port is an inherent feature of a scroll compressor in order to allow the working fluid to enter between the scroll wraps, so that the fluid is compressed.
Claims 12 and 19 are each rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10/9/8 of U.S. Patent No. 9,951,773 B2 in view of PROTOS (U.S. Patent 5,591,022). Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of U.S. Patent No. 9,951,773 B2 with BONNEFOI discloses the claimed invention as discussed above with respect to the independent claim 9, however, fails to disclose the end point of the fixed wrap is thicker than other portions of the fixed wrap.
Claims 12 and 19 have been completely rewritten to disclose the end point of the fixed wrap is thicker than other portions of the fixed wrap, which is notoriously well known in the art, as evidence by PROTOS (U.S. Patent 5,591,022).

Claims 14-17 are each rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 4/3/1 and 14/13/11 of U.S. Patent No. 9,951,773 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim is broader in scope than the claim in U.S. Patent No. 9,951,773 B2.
Claim 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 4/3/1 and 14/13/11 of U.S. Patent No. 9,951,773 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim is broader in scope than the claim in U.S. Patent No. 9,951,773 B2.
Response to Arguments
	The amendment to claim 14 has resolved the claim objection, which is hereby withdrawn.
	Applicant has amended independent claims 1 and 9, and has argued about the prior art and the amendments.  The Examiner has addressed the amendments above. 
	The Amendment to claim 1 to recite that “the one or more gap compensation portion projects from one surface of one of the fixed wrap or the orbiting wrap toward 
	The Amendment to claim 9 directed to “the one or more gap compensating portion is not provided in any other area than the area” is not supported in the specification.  Negative limitations need specific support in the specification.  The Examiner would also like to point out that the claim limitation directed to the one or more gap compensating portion being “disposed in an area corresponding to an angle from the suction port to an end point of the fixed wrap based on the rotational shaft” is met, since this includes any location from the suction port to the discharge port (i.e. end point), and therefore, the prior art meets the claimed limitation.  Adding the negative limitation directed to “the one or more gap compensating portion is not provided in any other area than the area” does not make sense, since there is no specific area or angular location only that it can be from the suction port to the end point (i.e. discharge port) of the fixed wrap.  If the applicant wants a specific angular range for “the area”, than it should be clearly called out as the one or more gap compensating portion is only 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746